Citation Nr: 0122330	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  00-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for recurring pulmonary 
emboli claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel
INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg Regional Office (RO).  
In March 2001, the veteran testified at a videoconference 
hearing held before the undersigned member of the Board.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA were published August 29, 
2001.  In part, they stipulate that VA will provide a medical 
examination or medical opinion where the record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event or injury in service, and indicates that the claimed 
disability may be associated with the event/injury in 
service.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

The veteran asserts that he suffers from recurring pulmonary 
emboli as a result of asbestos exposure during service aboard 
ships in the Navy.  The record shows that during service he 
served aboard ships as a watertender.  He has submitted a May 
1999 private physician's statement which indicates that the 
veteran has a strong history of asbestos exposure while 
serving on a ship in the Navy.  The physician concluded that 
the veteran had recurrent pulmonary emboli related to 
asbestosis.  
In March 2001, the veteran testified that he was given a 
diagnosis of asbestosis and received treatment and testing 
from Dr. McCale at St. Peter's Hospital in Albany, New York.  
He indicated that he was receiving ongoing treatment at the 
Orlando VA clinic.  Private and VA medical records identified 
have not been obtained. 

The Board finds that the development of this case to date is 
insufficient to satisfy the mandates of VCAA, and that 
further development is necessary.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers, not previously 
identified, who have treated him for 
recurrent pulmonary emboli and/or 
asbestosis, to include Dr. McCale at St. 
Peters Hospital in Albany New York.  The 
RO should obtain complete clinical 
records from all identified treatment 
sources, and also obtain all VA inpatient 
and outpatient records pertaining to the 
veteran, to include all records of 
treatment at the Orlando, Florida VA 
outpatient clinic.  

2.  The RO should obtain a copy of the 
veteran's complete service personnel 
file.  

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
etiology of his recurrent pulmonary 
emboli.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
testing should be done.  The examiner 
should set forth opinions as to whether 
the veteran currently has asbestosis, and 
whether it is at least as likely as not 
that recurrent pulmonary emboli or any 
other current symptoms attributable to 
asbestosis were incurred in active 
service or are due to exposure to 
asbestos during service.  The examiner 
should note (and specifically comment on) 
the opinion by the veteran's private 
physician, and should explain the 
rationale for any opinions given.

4.  The RO must ensure that any further 
notification and development action 
required by VCAA is completed.

5.  Following completion of the above, 
the RO should review the veteran's claim.  
If it remains denied, the appellant and 
his representative should be provided an 
appropriate Supplemental Statement of the 
Case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until he is 
notified.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


